INTERVIEW SUMMARY CONTINUATION SHEET
Mr. Roan requested the interview to discuss proposed amendments to claims 1 and 10, a copy of the proposed response is attached hereto.
Following a discussion of the proposed amendments, Examiners noted that the proposed amendments would overcome the prior art rejections provided in the outstanding Office action.  However, Examiners stated that the proposed amendment of claim 1 related to the requirement of at least four stationary inserts may raise the issue of new matter.  Examiners submitted that the features that overcame the prior art was the location of at least 4 focus magnets on the outside of the coil form that overcame the prior art of record herein.
Mr. Roan stated he would review the Examiners’ comments and provide a response and amendment along such lines.  Mr. Roan also noted the response would address the other objections and issues raised in the outstanding Office action.
While the parties were able to discuss their positions regarding the claims, no final agreement as to claim language or the patentability thereof was made.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992